738 N.W.2d 232 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dale Duwayne OTIS, Jr., Defendant-Appellant.
Docket No. 133569. COA No. 275876.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the February 23, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY and CORRIGAN, JJ., would remand this case to the trial court to clarify the basis for the scoring of OV 19.